CONSENT JUDGMENT

This court having on June 2, 1998, in Nos. 96-6704 and 97-5140, entered its judgment enforcing the Board’s Decision and Order issued in Board Case Nos. 7-CA-31719(2)-(7), et seq., against respondent Eastown Distributors, Co., its officers, agents, successors, and assigns, and the parties by a stipulation dated January 11, 2001, having consented to the entry of a consent judgment enforcing a supplemental Board order dated January 26, 2001, and the Board having applied to this court for the entry of a consent judgment, upon consideration of said application and stipulation:
It is hereby ORDERED and ADJUDGED by the court that the respondent Eastown Distributors, Co., its officers, agents, successors, and assigns, shall take the following affirmative action which the National Labor Relations Board has found necessary to effectuate the policies of the National Labor Relations Act, as amended:
(a) Make whole the claimants named on Exhibit F for the losses they suffered by payment to them of the total amounts set forth opposite their names, in installment payments as set forth in Exhibit F and carrying out the obligations described in the Stipulation and its Exhibits.
(b) Transmit to the Regional Office of the Seventh Region of the National Labor Relations Board installment payments, in the amounts set forth in Exhibit F, on the following dates:
December 29, 20001
December 21, 2001
December 21, 2002
December 21, 2003
December 21, 2004
December 21, 2005
December 21, 2006
(c) Respondent Eastown will issue individual installment payment checks for each claimant as set forth on Exhibit F.
(d) Respondent Eastown will consider installment payments made prior to December 21, 2003, as interest payments which shall not be subject to payroll taxes as stated in paragraph (e) below. Payments made beginning on December 21, 2003, will be apportioned to backpay and interest in the manner reflected on Exhibit F and will be taxed accordingly.
(e) Respondent Eastown will issue individual installment payment checks for each claimant and make normal payroll deductions for federal income tax, state income tax, city income tax, if any, and social security taxes from the backpay portion of each payment. Respondent *347Eastown will make its matching F.I.C.A. contribution as applicable. A list showing the deductions shall accompany each check. Respondent Eastown agrees not to make any deductions for tax purposes from the interest portions.
(f) Should any payment due under the Stipulation not be made on or by the due date, Eastown shall have a 15-day grace period to cure any default. If the overdue payment is not made by the 15th day, the payment schedule shall accelerate and the entire remaining amount due shall be due and payable, and the Board may, without further notice, institute proceedings against respondent Eastown for the collection of the full indebtedness remaining due, with additional interest due on the entire unpaid balance from the date of default until full payment is received, computed in accordance with the formula set forth in New Horizons for the Retarded 283 N.L.R.B. 1173 (1987).
*348[[Image here]]
*349[[Image here]]
*350[[Image here]]
*351[[Image here]]
*352[[Image here]]
*353[[Image here]]
*354[[Image here]]
*355[[Image here]]
*356[[Image here]]
*357[[Image here]]
*358[[Image here]]
*359[[Image here]]
*360[[Image here]]
*361[[Image here]]
*362[[Image here]]

. Respondent Eastown timely forwarded the December 29, 2000, installment payment to the Regional Office. Exhibit F also provides for a November 2000 payment of $250,000.00 which was paid directly to the employees in the amounts indicated.